Citation Nr: 1623223	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-20 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for total left knee arthroplasty, currently evaluated as 60 percent disabling, to include on an extraschedular basis.

2.  Entitlement to an increased (compensable) rating for a surgical scar, left knee, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to March 1975.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a
June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

By a June 2011 rating decision, the RO increased the assigned rating for the
Veteran's total left knee arthroplasty to 60 percent, effective April 1, 2010.  The issue concerning the evaluation of the Veteran's total left knee arthroplasty remains before the Board on appeal.  Ab v Brown, 6 Vet App 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to an increased rating for a left knee disability and a surgical scar, left knee, on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's total left knee arthroplasty is receiving the maximum rating allowed under the law.

2.  The Veteran's surgical scar, left knee is non-tender, and does not cause functional impairment.
CONCLUSIONS OF LAW

1.  For the period on appeal, a schedular rating greater than 60 percent is not available for the Veteran's total left knee arthroplasty.  38 U.S.C.A. §§ 1155 
(West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5010, 5055, 5162, 5163, 5257 (2015).

2.  The criteria for a compensable schedular rating for surgical scar, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether any " staged ratings " are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Total Left Knee Arthroplasty

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  
38 C.F.R. § 4.71a.  Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's left knee disability as there is no evidence of ankylosis or tibia and fibula impairment during the appeal period.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id. 

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran also has left knee arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.
The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

Analysis

In a February 2002 rating decision, the RO granted service connection for status post anterior cruciate ligament with arthritis, left knee.  An evaluation of 10 percent was assigned, effective May 9, 2001.  The RO also granted service connection for a surgical scar of the left knee, with a noncompensable evaluation, effective May 9, 2001.

In February 2007, the Veteran filed a claim for an increased rating for his service-connected left knee condition.  In a June 2007 rating decision, the RO continued the 10 percent evaluation for the service-connected status post anterior cruciate ligament with arthritis, left knee, under Diagnostic Code 5010.  The RO also granted a separate 20 percent rating for instability of the left knee, effective April 24, 2007, under Diagnostic Code 5257.  The noncompensable rating for the service-connected surgical scar of the left knee was also continued.

In February 2009, the Veteran submitted medical evidence showing that he had undergone a total left knee replacement on February 18, 2009, and that he would be disabled until May 18, 2009.  In a subsequently issued May 2009 rating decision, the RO granted a temporary total (100 percent) rating for total left knee arthroplasty (formerly evaluated as instability left knee associated with status post anterior cruciate ligament with arthritis), under Diagnostic Code 5055.  An evaluation of 30 percent was assigned, effective April 1, 2010.

In May 2009, the Veteran filed another claim for an increased rating for all of his service-connected left knee disabilities, including the surgical scar of the left knee.  In an August 2009 rating decision, the RO continued the 100 percent evaluation for total left knee arthroplasty (formerly evaluated as instability left knee associated with status post anterior cruciate ligament with arthritis), under Diagnostic Code 5055.  The noncompensable rating for the service-connected surgical scar, left knee was also continued.

In April 2010, the Veteran filed a claim for an extension of his temporary total rating for the left knee disability, as well as a rating in excess of 30 percent for the left knee disability, beginning April 1, 2010.  In a June 2010 rating decision, the RO continued the 30 percent rating for the service-connected total left knee arthroplasty (formerly evaluated as instability left knee associated with status post anterior cruciate ligament with arthritis), under Diagnostic Code 5055.  The noncompensable rating for the service-connected surgical scar, left knee was also continued.  

The Veteran filed a notice of disagreement with the June 2010 rating decision, and in a subsequently issued June 2011 rating decision, the RO granted an increased rating of 60 percent for the service-connected total left knee arthroplasty (formerly evaluated as instability left knee associated with status post anterior cruciate ligament with arthritis), effective April 1, 2010, under Diagnostic Code 5055.  The Veteran continues to appeal the 60 percent rating currently assigned for his left knee disability.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5055, a 60 percent rating is assigned status total knee replacement with chronic residuals consisting of severe painful motion or weakness in the knee.  As the Veteran's total knee replacement occurred in February 2009, a higher rating under this diagnostic code is not available as of April 1, 2010.  There is also no higher rating available under any other provision governing the evaluation of knee disabilities.  In addition, a combined rating greater than 60 percent for the left knee is prohibited by the amputation rule, as 60 percent is the highest rating available for amputation of the leg above the knee.  38 C.F.R. §§ 4.68, 4.71a, DCs 5163, 5164 (2015).  Moreover, the Veteran is already in receipt of a separate 10 percent rating for arthritis, and granting an additional separate rating under Diagnostic Code 5257 is prohibited in the case, as assigning such a rating would violate the rule against pyramiding, as the current 60 percent rating is based upon severe painful motion and weakness, i.e. instability, in the extremity.  See 38 C.F.R. §§ 4.14 , 4.25; Esteban, 6 Vet. App. at 261-62.  Furthermore, there is no evidence during the appeal period, including on VA examination in June 2013, of limitation of flexion or extension of the knee that would warrant a separate compensable rating under Diagnostic Codes 5260 or 5261.

The Board recognizes the Veteran's reported discomfort and limitations related to his left knee, but ultimately the applicable criteria under the VA rating schedule requires evaluation based on objectively measurable symptomatology intended to correlate to impairment in occupation and daily life, and the evidence provided by the medical documents of record indicate that the Veteran's functional impairment resulting from his total left knee arthroplasty has not warranted a schedular rating in excess of 60 percent during the appeal period.

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for an increased schedular rating for the Veteran's total left knee arthroplasty.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Surgical Scar, Left Knee

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2014).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code.

Analysis

The evidence of record shows that the Veteran has a surgical scar of the left knee associated with his February 2009 total left knee replacement surgery.  The scar is non-tender and without ulceration, causes no functional impairment, and is not large enough to warrant a higher (compensable) schedular rating under the Diagnostic Codes outlined above.  See May 2010 and June 2013 VA examination reports.

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for an increased schedular rating for the Veteran's service-connected surgical scar, left knee.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

An increased schedular rating in excess of 60 percent for the service-connected total left knee arthroplasty, is denied.

An increased (compensable) schedular rating for the service-connected surgical scar, left knee, is denied.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran, his wife, co-workers and his employer have all reported that the symptoms of the Veteran's left knee disability, including severe pain and swelling, cause him difficulty with his employment.  See November 2011 statement from the Veteran's wife, September 2012 statement from the Veteran's co-worker, and August 2012 statement from the Veteran's employer.  The Board finds that this severe symptomatology is not contemplated in the schedular 60 percent evaluation, and suggests that there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

In addition, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for chronic adjustment disorder; status post anterior cruciate ligament with arthritis, left knee; and mild left ankle strain, in addition to his total left knee arthroplasty and surgical scar left knee.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report and cooperate for a VA examination, if scheduled, without good cause may include the denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Any development deemed necessary by the RO should be conducted, to potentially include obtaining any relevant treatment records or examination regarding the Veteran's extraschedular claim. 

2.  Following completion of the above, based on the symptomatology noted above, and in accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) the claim should be submitted to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

3.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


